 


110 HR 682 IH: To expand the Strategic Petroleum Reserve to include alternative fuels, and for other purposes.
U.S. House of Representatives
2007-01-24
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
110th CONGRESS 1st Session 
H. R. 682 
IN THE HOUSE OF REPRESENTATIVES 
 
January 24, 2007 
Ms. Kaptur introduced the following bill; which was referred to the Committee on Energy and Commerce 
 
A BILL 
To expand the Strategic Petroleum Reserve to include alternative fuels, and for other purposes. 
 
 
1.Strategic Fuels ReserveThe Energy Policy and Conservation Act is amended— 
(1)in section 2(2) (42 U.S.C. 6201(2)), by striking Strategic Petroleum Reserve and inserting Strategic Fuels Reserve; 
(2)in section 3 (42 U.S.C. 6202)— 
(A)in paragraph (8)(C), by striking petroleum products each place it appears and inserting fuel products; and 
(B)by adding at the end the following new paragraph: 
 
(11)The term fuel products means petroleum products and alternative fuels, including ethanol and biodiesel. ; 
(3)in title I (42 U.S.C. 6212 et seq.) by striking Strategic Petroleum Reserve each place it appears and inserting Strategic Fuels Reserve; 
(4)in part B of title I (42 U.S.C. 6231 et seq.)— 
(A)by striking petroleum products each place it appears, including headings (and the corresponding items in the table of contents), and inserting fuel products; 
(B)by striking petroleum product each place it appears, including headings (and the corresponding items in the table of contents), and inserting fuel product; and 
(C)by striking Petroleum products each place it appears and inserting Fuel products; 
(5)in section 165 (42 U.S.C. 6245)— 
(A)in paragraph (5), by striking of petroleum and inserting of fuel; and 
(B)in paragraph (7), by striking Petroleum Accounts and inserting Fuel Accounts; and 
(6)in section 167 (42 U.S.C. 6247)— 
(A)in the section heading (and the corresponding item in the table of contents), by striking SPR Petroleum and inserting SFR Fuel; and 
(B)in subsection (a), by striking SPR Petroleum and inserting SFR Fuel. 
 
